UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                            7/2/21

  Lisa Carmona,

                          Plaintiff,
                                                                     20-cv-4143 (AJN)
                  –v–
                                                                          ORDER
  Building Management Associates, Inc.,

                          Defendants.




ALISON J. NATHAN, District Judge:

        The post-discovery status conference is adjourned to August 13, 2021 at 3:00 p.m.. The

proceeding will be held in-person in Courtroom 906 of the Thurgood Marshall United States

Courthouse, 40 Centre Street, New York, New York. If either counsel believe that the

proceeding should be held remotely, counsel should confer with the other side and, no later than

five days from this Order, submit a letter request to that effect.

        It is hereby ORDERED that within seven days prior to the post-discovery status

conference, the parties shall meet and confer and submit a joint letter to the Court. The joint

letter shall:

        1) Include a statement confirming that all fact discovery has been completed (the parties
           should not assume that the Court will grant any extensions);
        2) Include a statement regarding the status of any settlement discussions and whether the
           parties would like a referral to the Magistrate Judge or the Court-annexed Mediation
           Program for settlement discussions;
        3) Include a statement regarding whether any party intends to move for summary
           judgment on or before the deadline specified in the CMP; and
        4) If no party intends to move for summary judgment, propose (a) a deadline for the
           submission of a joint final pre-trial order pursuant to Rule 5.A of the undersigned’s
           Individual Practices in Civil Cases, and (b) potential trial dates.
      SO ORDERED.


Dated: July 2, 2021
       New York, New York
                                __________________________________
                                         ALISON J. NATHAN
                                       United States District Judge




                            2
